THE THIRTEENTH COURT OF APPEALS

                                   13-18-00205-CV


PM Management-Portland NC, LLC d/b/a Trisun Care Center Coastal Palms and Senior
                                   Care Centers, et al.
                                            v.
 Benita Martinez, Individually and on behalf of the Estate of Ruben Martinez, Deceased


                                   On Appeal from the
                     148th District Court of Nueces County, Texas
                          Trial Cause No. 2017DCV-1043-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

the party incurring same.

      We further order this decision certified below for observance.

September 24, 2020